Spencer, J.
Plaintiff, Larry E. Smith, appeals from the District Court’s denial of his request for a writ of mandamus to compel the State to discharge him from custody under the provisions of Laws 1975, L. B. 567. The sole issue presented is whether the provisions of L. B. 567 have retroactive application. We held in Johnson and Cunningham v. Exon, ante p. 154, 256 N. W. 2d 869 (1977), that they do if approved by the Board of Pardons. That case decides this issue and is controlling herein.
We reverse the judgment herein and remand the *163cause to the District Court for reconsideration in light of our holding in Johnson and Cunningham v. Exon, ante p. 154, 256 N. W. 2d 869 (1977).
Reversed and remanded.